 

EXHIBIT 10.1

 

Chemical Warehouse Lease Agreement

 

This Chemical Warehouse Lease Agreement (the “Lease Agreement") is entered into
as of September 22, 2015 (“Effective Date”) in the city of Shanghai, by and
between SHANGHAI KAI HONG TECHNOLOGY CO., LTD. (hereinafter referred to as
"DSH") with its registered office at No.1 Lane 18 San Zhuang Road, Songjiang
Export Processing Zone, Shanghai, P.R.China and SHANGHAI YUAN HAO ELECTRONIC
CO., LTD. (hereinafter referred to as "Yuan Hao") with its registered office at
No.8 Lane 18 San Zhuang Road, Songjiang Export Processing Zone, Shanghai,
P.R.China.  

 

DSH and Yuan Hao are collectively referred to as the “Parties” and individually
as a “Party”.

 

NOW, the Parties through friendly consultation decided to lease Yuan Hao’s
warehouse to store DSH’s chemical goods, and both Parties unanimously agreed, on
a voluntary basis, of the following, and Yuan Hao represented that it is the
lawful owner of the warehouse:

 

1. Definitions

 

Unless otherwise defined in this Lease Agreement, the terms used herein shall
have the following meanings:

 

1.1 "Warehouse Building" shall mean the two-floor warehouse building located at
No.1 Lane 18 San Zhuang Road, Songjiang Export Processing Zone, Shanghai,
P.R.China.

 

1.2 “Leased Area” shall mean the leased area in the Warehouse Building where DSH
stores the chemical goods.

 

1.3 "Lease Term" shall mean the lease period of time that DSH is entitled to use
the Leased Area and Yuan Hao is entitled to receive rent from DSH for such
Leased Area in accordance with the terms and conditions of the Lease Agreement.

-1-

 

--------------------------------------------------------------------------------

 

 

2.The Standard of the Warehouse Building

 

2.1Yuan Hao shall provide minimum quality standards for the Warehouse Building
and shall guarantee that ancillary facilities of the Warehouse Building and
supports for the Leased Area are in compliance with all the relevant quality
standards and meet DSH’s demands and requirements.    

 

3. Lease Term

 

3.1 For the Leased Area, the Parties agree that the Lease Term shall begin on
September 25, 2015 until the date that DSH decides to terminate the Warehouse
Building lease.

 

3.2 After the Warehouse Building lease commences, DSH shall give notification in
writing not less than thirty (30) days before the expiration of the Lease Term
to terminate the Warehouse Building lease.

 

3.3 Yuan Hao shall not terminate this Lease Agreement without DSH's written
approval. During the Lease Term, the items relating to the Rental set forth in
Article 5 of this Lease Agreement shall be adjusted biannually on the basis of
the market prices after consultation and agreement between the Parties.

 

3.4 If during the Lease Term, Yuan Hao receives from a third party a bona fide,
legally binding offer to lease the portion of the Warehouse Building not already
leased by DSH, Yuan Hao shall notify DSH of this fact.  The notice shall specify
all the terms of the bona fide third party offer.  DSH shall then have thirty
(30) days to lease that portion of the Warehouse Building specified in the third
party’s bona fide offer for the rent and related details set forth in Articles 4
and 5.  Yuan Hao shall not lease any portion of the Leased Area to any third
party until the thirty (30) days has expired without DSH exercising its right of
first refusal.  Any other terms not specified in this Lease Agreement regarding
the Leased Area, both Parties shall negotiate and sign a supplemental agreement
for these unspecified terms.  Such signed supplemental agreement shall
constitute a part of the entire Lease Agreement and shall have the same
effectiveness as the entire Lease Agreement.

 

-2-

 

--------------------------------------------------------------------------------

 

4. Total Lease Area of the Lease Floors

 

4.1 The Leased Area has a total lease area of 651 square meters.

 

5. Rental

 

5.1 Both Parties agree that the per square meter lease cost shall be RMB 130.00
for a total monthly lease cost of RMB 84,669.00 (including the 12% property tax
cost) (collectively, the “Rental”).

 

6. Guarantee Cost and Other Fees

 

6.1 DSH shall, upon effective date of this Lease Agreement, pay Yuan Hao one
month worth of the Rental, which shall be RMB 84,669.00, as the lease security
deposit (“Leased Area Security Deposit”).  Yuan Hao, upon receiving the Leased
Area Security Deposit, shall provide a payment receipt to DSH.  Upon lease
termination of the Leased Area, Yuan Hao shall return the Leased Area Security
Deposit to DSH without interest.

 

6.2 DSH agrees to pay Yuan Hao an operation management fee, equals to 4% of the
Rental, which shall be RMB 3,386.76 per month (“Monthly Operation Management
Fee”).  Yuan Hao shall provide operation management services, including
maintenance, cleanliness, repairment of the Leased Area and its ancillary
facilities, as well as green plants and environmental maintenance.

 

6.3 DSH agrees to pay Yuan Hao a location usage fee for the square footage of
364 square meters based on the calculation of RMB 4.63 per square meter, which
shall be RMB 1,685.32 (“Monthly Location Usage Fee”).

 

7. Method of Payment

 

7.1 For Leased Area, DSH shall pay the Rental monthly in RMB to the RMB bank
account as designated by Ding Hong before the first day of every month, except
the very first month of the Lease Term.

 

8. Insurance and Repair Costs

-3-

 

--------------------------------------------------------------------------------

 

 

8.1 During the term of the Lease Agreement, Yuan Hao shall purchase and maintain
insurance coverage to cover any and all casualty damage to the Warehouse
Building, and shall be responsible for repairing all structural damages to the
Warehouse Building that are not the result of improper use by DSH.  DSH shall be
responsible for all repair costs arising from improper building usage by
DSH.  If Yuan Hao cannot obtain building insurance, DSH will need to obtain
insurance for the Warehouse Building, and Yuan Hao will reimburse DSH for all
costs of such insurance coverage.

 

8.2 Yuan Hao shall be entitled to inspect the Leased Area of the Warehouse
Building at reasonable intervals and upon reasonable notice to DSH.  DSH shall
provide assistance to allow such inspections.

 

9. Liability for Breach of the Lease Agreement

 

9.1 If Yuan Hao breaches Articles 2, 3, 10 and any of its warranties set forth
in this Lease Agreement, Yuan Hao shall compensate DSH for all of DSH’s losses
and damages including consequential, special, punitive and incidental damages.

 

9.2 SKE shall not:

 

 

(1)

sub-lease the Leased Area or exchange the use of the Leased Area with any third
party without Yuan Hao’s prior written consent.

 

(2)

alter the structure of the Leased Area or damage the Warehouse Building without
Yuan Hao’s prior written consent.

 

(3)

change the lease purpose stipulated by the competent authorities without Yuan
Hao’s prior written consent.

 

10. Warranties

 

10.1 Yuan Hao hereby warrants that if the Warehouse Building is sold to any
third party during the Lease Term or the period of renewal, such third party
shall be required to fulfill all obligations of Yuan Hao under the Lease
Agreement.  If said third party fails to carry out the Lease Agreement, Yuan Hao
shall compensate DSH for all of DSH’s losses and damages including
consequential, special, punitive and

-4-

 

--------------------------------------------------------------------------------

 

incidental damages.

 

10.2 In case Yuan Hao mortgages the Warehouse Building to the third party, any
loss suffered by DSH shall be paid by Yuan Hao.

 

11. Force Majeure

 

11.1. The definition of Force Majeure

 

Force Majeure shall mean any event which arises after the Effective Date that is
beyond the control of the Parties, and is unforeseen, unavoidable and
insurmountable, and which prevents total or partial performance by either
Party.  Such events shall include earthquakes, typhoons, flood, fire, war, acts
of government or public agencies, strikes and ay other event which cannot be
foreseen, prevented and controlled, including events which are recognized as
Force Majeure in general international commercial practice.

 

11.2 Consequences of Force Majeure

 

a. If an event of Force Majeure occurs, the contractual obligation of a Party
affected by such an event shall be suspended during the period of delay and the
time for performing such obligation shall be extended, without penalty, for a
period equal to such suspension.

 

b. The Party claiming Force Majeure shall give prompt notice to the other Party
in writing and shall furnish, within fifteen (15) days thereafter, sufficient
proof of the occurrence and expected duration of such Force Majeure.  The Party
claiming Force Majeure shall also use all reasonable efforts to mitigate or
eliminate the effects of the Force Majeure.

 

c. If an event of Force Majeure occurs, the Parties shall immediately consult
with each other in order to find an equitable solution and shall use all
reasonable efforts to minimize the consequences of such Force Majeure.

 

12. Effective Date of the Lease Agreement

 

-5-

 

--------------------------------------------------------------------------------

 

12.1 The Lease Agreement shall become effective after the legal representatives
or authorized representatives of both Parties affix their signatures and company
seals on the Lease Agreement.

 

13. Language of the Lease Agreement

 

13.1 The Lease Agreement is made and executed in Chinese and English, both
versions having equal validity except as prohibited by law.

 

14. Settlement of Dispute

 

14.1 Friendly consultations

 

a. In the event of any dispute, difference, controversy or claim arising out of
or related to the Lease Agreement, including, but not limited to, any breach,
termination or validity of the Lease Agreement, (the "Dispute") then upon one
Party giving the other Party notice in writing of the Dispute (the "Notice of
Dispute"), the Parties shall attempt to resolve such Dispute through friendly
consultation.

 

b. If the Dispute has not been resolved through friendly consultations with
thirty (30) days from the Notice of Dispute, the Dispute shall be resolved by
arbitration in accordance with Article 14.2 of this Lease Agreement.  Such
arbitration may be initiated by either Party.

 

14.2 Arbitration

 

The arbitration shall be conducted by Shanghai Arbitration Commission in
Shanghai, China in accordance with its procedure and rules.  The arbitration
award shall be final and binding on the Parties.  The costs of arbitration shall
be borne by the losing Party except as may be otherwise determined by the
arbitration tribunal.

 

14.3 Continuance of performance

 

Except for the matter in Dispute, the Parties shall continue to perform their
respective obligations under the Lease Agreement during any friendly
consultations or any arbitration pursuant to this Article 14.

-6-

 

--------------------------------------------------------------------------------

 

 

14.4 Separability

 

The provisions of this Article 14 shall be separable from the other terms of the
Lease Agreement.  Neither the terminated nor the invalidity of the Lease
Agreement shall affect the validity of the provisions of this Article 14.

 

15.  Applicable Law

 

15.1 The validity, interpretation and implementation of the Lease Agreement and
the settlement of Disputes shall be governed by relevant laws of the People’s
Republic of China and regulations that are officially promulgated and publicly
available.

 

16. Compliance with the Foreign Corrupt Practices Act

 

16.1 Yuan Hao acknowledges that SKE is a corporation with substantial presence
and affiliation in the United States and, as such, is subject to the provisions
of the Foreign Corrupt Practices Act of 1977 of the United States of America, 15
U.S.C. §§ 78dd-1, et seq., which prohibits the making of corrupt payments (the
“FCPA”). Under the FCPA, it is unlawful to pay or to offer to pay anything of
value to foreign government officials, or employees, or political parties or
candidates, or to persons or entities who will offer or give such payments to
any of the foregoing in order to obtain or retain business or to secure an
improper commercial advantage.

 

16.2 Yuan Hao further acknowledges that it is familiar with the provisions of
the FCPA and hereby agrees that Yuan Hao shall take or permit no action which
will either constitute a violation under, or cause DSH to be in violation of,
the provisions of the FCPA.

 

17. Miscellaneous

 

17.1 Any amendment to this Lease Agreement shall be in writing and duly signed
by both Parties. Such amendment shall constitute a part of the entire Lease
Agreement.

 

17.2 Both Parties acknowledge that they are aware of their respective rights,
obligations and liabilities and will perform their obligations under the Lease
Agreement in accordance with the provisions of the Lease Agreement.  If one
Party

-7-

 

--------------------------------------------------------------------------------

 

violates the Lease Agreement, the other Party shall be entitled to claim damages
in accordance with the Lease Agreement.

 

17.3 Any notice or written communication requited or permitted by this Lease
Agreement shall be made in writing in Chinese and English and sent by courier
service.  The date of receipt of a notice or communication shall be deemed to be
seven (7) days after the letter is deposited with the courier service provided
the deposit is evidenced by a confirmation receipt.  All notice and
communications shall be sent to the appropriate address set forth below, until
the same is changed by notice given in writing to the other Party.

 

To: DSH

Address:No.1 Lane 18 San Zhuang Road, Songjiang Export Processing Zone,
Shanghai, P.R.China

Attn.: Shanghai Kai Hong Technology Co., Ltd.

 

To: Yuan Hao

Address: No.8 Lane 18 San Zhuang Road, Songjiang Export Processing Zone,
Shanghai, P.R.China

Attn.: Shanghai Yuan Hao Electronic Co., Ltd.

 

17.4 This Lease Agreement comprises the entire understanding between the Parties
with respect to its subject matters and supersedes any previous or
contemporaneous communications, representations, or agreements, whether oral or
written. For purposes of construction, this Lease Agreement will be deemed to
have been drafted by both Parties. No modification of this Lease Agreement will
be binding on either Party unless in writing and signed by an authorized
representative of each Party.

 

Shanghai Kai Hong Technology Co., Ltd.

Shanghai Yuan Hao Electronic Co., Ltd.

 

 

 

 

 

 

By_Justin Kong__________________

By__ Jian Ya Xing________________

Authorized Representative

Authorized Representative

Date:

Date:

-8-

 

--------------------------------------------------------------------------------

 

 

-9-

 